Citation Nr: 9908818	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by hair loss.

2.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by memory loss.

3.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by joint pain with numbness 
and swelling.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, with additional periods of inactive service.  She 
served in the Southwest Asian theater of operations during 
the Persian Gulf War from January to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for hair loss, memory loss, and joint pain.

In September 1996, the Board remanded this case so that the 
RO could consider the veteran's claims under the provisions 
of 38 U.S.C.A. § 1117 (West Supp. 1998).  The RO complied 
with the Board's instruction, and the case has been returned 
for appellate review.  However, the Board finds that it is 
unfortunately necessary to again remand the veteran's claim 
of entitlement to service connection for joint pain so that 
additional evidentiary development can be done.  Therefore, 
this issue is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran has been diagnosed with probable traction 
alopecia and pattern alopecia. 

2.  The veteran's service medical records showed no 
complaints of or treatment for hair loss or memory loss.

3.  There is no medical evidence of a nexus, or link, between 
the veteran's current probable traction alopecia and/or 
pattern alopecia and any disease or injury during service.

4.  There is no medical evidence of a current diagnosis of a 
disability manifested by memory loss, nor is there medical 
evidence of objective indications that such a disability 
exists.

5.  The veteran has not presented non-medical objective 
evidence capable of independent verification of a chronic 
disability manifested by memory loss. 

6.  The veteran's claims of entitlement to service connection 
for undiagnosed illnesses manifested by hair loss and memory 
loss are not plausible.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for undiagnosed illnesses manifested by 
hair loss and memory loss, and there is no statutory duty to 
assist her in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (1998).  
Signs and symptoms that may be manifestations of undiagnosed 
illness include neuropsychological signs or symptoms.  
38 C.F.R. § 3.317(b)(7) (1998).  This list is not inclusive.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, her service medical 
records, VA outpatient treatment records dated from June 1993 
to December 1994, medical records from Rheumatology 
Associates of North Alabama dated from November 1993 to June 
1996, a medical record from Patrick Kligo, M.D., dated in 
January 1992, medical records from Steve Crouch, M.D., dated 
from September to November 1993, VA examination reports from 
1993 and 1997, and a lay statement from R.W.  The evidence 
pertinent to each issue will be discussed below.

Hair loss

I. Entitlement to service connection under 38 C.F.R. § 3.317

The medical evidence shows that the veteran's history and 
physical examination are attributable to known clinical 
diagnoses of probable traction alopecia (shown by VA record 
dated in November 1993) and pattern alopecia (shown by record 
from Dr. Kligo).  Alopecia is a general term for hair loss.  
Traction alopecia involves circumscribed or diffuse hair loss 
resulting from repetitive traction on the hair by pulling or 
twisting, and it also occurs after excessive application of 
hair "softeners" such as permanent wave solutions or hot 
combs.  Stedman's Medical Dictionary at 53 (26th ed. 1995).  
Pattern alopecia is a synonym for androgenic alopecia, which 
is a familial condition.  Id. at 52.  The provisions of 
38 C.F.R. § 3.317 only apply to an undiagnosed illness; 
therefore, service connection is precluded under this 
regulation.  See 38 C.F.R. § 3.317(a)(1)(i) (1998).

II. Entitlement to service connection on a direct basis

The medical evidence shows that the veteran has been 
diagnosed with probable traction alopecia and pattern 
alopecia, as discussed above.  There is sufficient medical 
evidence of a current disability; therefore, the first 
element of a well-grounded claim has been satisfied.

The veteran's service medical records showed no complaints of 
or treatment for hair loss.  The veteran has not indicated 
that hair loss began during service; she maintains that this 
condition began shortly after her return to the United 
States.  Therefore, there is no evidence of incurrence of a 
disease or injury during service, and the second element of a 
well-grounded claim has not been satisfied.  

Moreover, the veteran has not satisfied the third element of 
a well-grounded claim for direct service connection.  There 
is no medical evidence of a nexus, or link, between any 
inservice disease or injury and any current hair loss 
condition.  No diagnosis of a hair loss disorder was rendered 
during service.  The medical evidence first shows complaints 
of hair loss in January 1992.  There is no medical evidence 
showing that these complaints were related to the veteran's 
active service in any manner.  Furthermore, there is no 
medical evidence showing that any current hair loss disorder 
is related to her active service in any manner.  

The only evidence linking the veteran's hair loss disorder to 
her period of service consists of her statements.  However, 
even accepting her statements as true, she cannot meet her 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting her own opinion.  There is no indication that she 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
statements are insufficient to well ground her claim for 
service connection for a hair loss condition on a direct 
basis.  Accordingly, the Board finds the veteran has not 
submitted a well-grounded claim for direct service connection 
for this disorder.

Memory loss

I. Entitlement to service connection under 38 C.F.R. § 3.317

Service connection for chronic disabilities due to 
undiagnosed illnesses under 38 C.F.R. § 3.317 can be 
established by objective indications of the disability.  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  While the veteran has alleged 
memory loss, the objective medical evidence of record does 
not show any such disability.  In October 1993, it was 
determined that no memory deficits were present upon 
examination.  Upon VA examination in November 1993, the 
examiner was unable to detect any problems with the veteran's 
memory.  Finally, the veteran has not offered any objective 
non-medical evidence that can be verified to support this 
claim.  In view of the lack of any objective evidence, the 
veteran's claim for service connection for a disability 
manifested by memory loss due to an undiagnosed illness under 
38 C.F.R. § 3.317 is not well grounded.

II. Entitlement to service connection on a direct basis

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection.  The 
medical evidence does not show that the veteran has any 
disability manifested by memory loss.  As discussed above, 
examinations have been completely normal.  In this case, 
there is not only an absence of medical evidence in the 
record of a current disability manifested by memory loss, but 
there is also medical evidence that specifically rules out 
the existence of such a disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Although the veteran is certainly competent to 
state what her symptoms are, as noted above, she is not 
competent to render a probative opinion involving medical 
diagnosis or medical causation.  Consequently, her statements 
are insufficient to well ground her claim for service 
connection for memory loss on a direct basis, and the Board 
finds the veteran has not submitted a well-grounded claim for 
direct service connection for this disorder.

Conclusion regarding well-grounded claims

The veteran has the initial burden of establishing well-
grounded claims for service connection for disorders, and, 
until she does so, VA has no duty to assist her including by 
providing her additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
evidence that would well ground either of these claims.  The 
veteran was notified via a September 1996 letter from the RO 
of the types of evidence she needed to submit in support of 
her claims, and she did not do so.  The Board also notes that 
attempts were made to schedule the veteran for a psychiatric 
examination to evaluate her claim for memory loss, but she 
failed to report for more than one examination.  In a 
statement received in December 1998, the veteran argued that 
she had reported for the examinations, but they were 
rescheduled.  The RO sent her a letter in January 1999 
requesting that she advise the RO within 30 days of 
willingness to report for a VA examination.  She was also 
advised to submit any medical evidence she had not previously 
submitted showing that she had chronic memory loss.  The 
veteran did not respond.  

The presentation of well-grounded claims is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Having found the veteran's claims not well grounded, 
entitlement to service connection for undiagnosed illnesses 
manifested by hair loss and memory loss is denied.  


REMAND

Additional evidentiary development is warranted prior to 
appellate disposition of the veteran's claim for service 
connection for joint pain.  

Looking at all the medical evidence of record, it does not 
appear that the cause of the veteran's joint pain has been 
determined.  It was noted in 1993 that she might have carpal 
tunnel syndrome, but nerve conduction tests in December 1993 
showed no evidence of carpal tunnel syndrome or any other 
peripheral neuropathy.  It has consistently been noted that 
the veteran's ANA titer testing has been high, suggesting 
systemic lupus erythematosus, but subtypes have been 
negative.  There has been no evidence of active inflammatory 
synovitis or connective tissue disease.  The latest 
assessment was polyarthralgia.  However, contrary to the RO's 
finding, polyarthraliga is not a diagnosis.  Polyarthralgia 
is simply a synonym for severe pain in more than one joint 
and describes the veteran's symptoms of recurrent joint pain, 
not the cause of them.  See Stedman's Medical Dictionary at 
149 (26th ed. 1995).  In the veteran's case, the cause of her 
joint pain has not been determined.

The Under Secretary for Benefits/Under Secretary for Health 
recently issued guidelines for disability examinations for 
Gulf War veterans.  See Memorandum dated January 6, 1998.  In 
light of the veteran's persistent complaints of joint pain, 
in conjunction with the fact that a definitive diagnosis has 
not yet been rendered, an additional VA physical examination 
that conforms to the new guidelines is appropriate.  The 
Board does not have sufficient medical information to 
adjudicate the veteran's claim.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).

Accordingly, while the Board regrets the additional delay, in 
order to assure that evaluation of the veteran's claim is 
fully informed, this claim is REMANDED for the following:  

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated her for joint 
pain since her separation from active 
service in 1991.  After securing any 
necessary releases, request records of 
any treatment identified by the veteran, 
which are not already of record.  
Associate all records received with the 
claims file.  If private treatment is 
reported and those records are not 
obtained, tell the veteran and her 
representative, so that she will have an 
opportunity to obtain the records and 
submit them, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After completion of the above, 
schedule the veteran for a comprehensive 
VA physical examination.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examination report should reflect 
review of pertinent material in the 
claims folder, especially the VA 
outpatient treatment records, reports 
from VA examinations conducted in 1993 
and 1997, and the medical records from 
Rheumatology Associates and Dr. Steve 
Crouch.

The examination must conform to the 
guidelines for disability examinations in 
Gulf War veterans.  See Under Secretary 
for Benefits/Under Secretary for Health 
Memorandum dated January 6, 1998.

All necessary testing is to be done to 
determine the nature, etiology, and extent 
of any disability.  In particular, the 
examiner is asked to determine the onset, 
frequency, duration, and severity of the 
veteran's joint symptoms, including 
precipitating and relieving factors.  The 
examiner is asked to express an opinion 
whether the veteran's joint pains 
(primarily in the wrists, shoulders, and 
left hip) are due to a specific, diagnosed 
illness, or whether there is no diagnosis 
to account for these symptoms.  If a 
specific diagnosis is rendered, the 
examiner is asked to express an opinion 
whether it is at least as likely as not 
that the diagnosed condition is related to 
any disease or injury incurred during 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Following completion of the above, 
review the examination report and ensure 
that it includes fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested.  If it does not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the claim 
for service connection for joint pain, 
including consideration under the 
provisions of 38 C.F.R. § 3.317 if the 
evidence shows that the veteran's joint 
pain is not the result of a diagnosed 
illness and under the regulations for 
direct service connection in 38 C.F.R. 
§§ 3.303 and 3.304 if the evidence shows 
that her joint pain is the result of a 
diagnosed illness.  If the decision 
remains unfavorable, provide the veteran 
and her representative a supplemental 
statement of the case, and allow an 
appropriate period of time within which 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed; however, she is 
free to furnish additional evidence to the RO while this case 
is in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 12 -


- 12 -


